Filed 5/7/18
            CERTIFIED FOR PARTIAL PUBLICATION†

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                       DIVISION SEVEN


THE PEOPLE,                            B270485

       Plaintiff and Respondent,       (Los Angeles County
                                       Super. Ct. No. BA394178)
       v.

JEFFREY MINIFIE,

       Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Henry J. Hall, Judge. Affirmed.
      Ralph H. Goldsen, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Gerald A. Engler, Chief
Assistant Attorney General, Lance E. Winters, Assistant
Attorney General, Shawn McGahey Webb and David A. Voet,
Deputy Attorneys General, for Plaintiff and Respondent.



†    Pursuant to California Rules of Court, rules 8.1105(b) and
8.1110, this opinion is certified for publication, except for the
Factual Background and parts A and B of the Discussion.
       On the morning of February 16, 2012 Minifie forced his ex-
girlfriend Lillian Pleitez into the passenger seat of his vehicle
and drove away. After a witness called 911, Minifie was followed
by two police cars. A high-speed chase ensued through the
streets just west of downtown Los Angeles, with Minifie running
through multiple red lights. The chase ended when Minifie
swerved into oncoming traffic and collided with another vehicle
head-on. Pleitez died on the way to the hospital.
       The jury found Minifie guilty of second degree murder (Pen.
Code, § 187, subd. (a); count 1),1 kidnapping (§ 207, subd. (a);
count 2), and evading an officer causing injury (Veh. Code,
§ 2800.3, subd. (a); count 3). Minifie waived his right to a jury
trial on his alleged prior convictions, and admitted he had
suffered three prior convictions. The court found that Minifie
had served three prior separate prison terms within the meaning
of section 667.5, subdivision (b).
       On count 1 the trial court sentenced Minifie to an
indeterminate term of 15 years to life. On count 2 the trial court
sentenced Minifie to the upper term of eight years, to run
consecutively. The trial court imposed three one-year prior
prison term enhancements under section 667.5, subdivision (b),
on both counts 1 and 2. On count 3 the trial court sentenced
Minifie to a consecutive term of one year eight months (one-third
the middle term). Minifie was sentenced to an aggregate state
prison term of 30 years eight months to life.
       In the unpublished part of the opinion, we conclude that
Pleitez’s statements expressing her fear to her daughter


1       All undesignated statutory references are to the Penal
Code.




                                  2
approximately two hours before the kidnapping were properly
admitted under the state of mind exception to the hearsay rule.
We also reject Minifie’s claims of instructional error and
prosecutorial misconduct.
       In the published part of the opinion, we address whether a
trial court may impose prior prison term sentence enhancements
under section 667.5, subdivision (b), separately to an
indeterminate term of imprisonment and a determinate term of
imprisonment as part of the defendant’s aggregate sentence. We
conclude the trial court properly imposed the enhancements on
both the indeterminate and determinate terms. We affirm.

                  FACTUAL BACKGROUND

A.     The Prosecution’s Case
       As of February 2012 Minifie had been dating Lillian Pleitez
for eight to 12 months. Minifie lived in an apartment on Wilshire
Boulevard (the Building), just west of downtown Los Angeles.
Pleitez lived with her daughter, J.P.
       At about 8:00 a.m. on February 16, 2012 Jeffery and Angela
Cho,2 who also lived at the Building, were attempting to leave the
Building’s parking lot using the Ingraham Street exit. Minifie’s
sport utility vehicle (SUV) was blocking the exit. Jeffery
observed Minifie and Pleitez standing outside the SUV, arguing.
Minifie was substantially taller than Pleitez.3 Minifie put his


2      Because Jeffery and Angela share the same last name, we
will refer to them by their first names to avoid confusion.
3    Minifie testified that he was six feet, one inch tall and
weighed 200 pounds, and that Pleitez was about a foot shorter.




                                3
hands on Pleitez, and pushed her toward the passenger side of
the vehicle. Pleitez appeared to be resisting him.
       Minifie opened the front passenger door, pushed Pleitez
into the seat, and closed the door. As Minifie walked back to the
driver’s side, the passenger door opened, and Pleitez tried to get
out. Minifie returned to the passenger side, and got in. He sat
on top of Pleitez while she struggled; he shut the door, and then
slid over Pleitez to the driver’s seat.
       Pleitez made eye contact with Jeffery, and appeared to be
asking for help. She held up her arm and showed Jeffery a white
band on her wrist. At this point Jeffery told Angela to call 911.
       Minifie then drove out of the garage with Pleitez in the
passenger seat. He turned left, and headed east on Ingraham
Street. Jeffery followed him, while Angela called 911 from the
passenger seat. While the SUV was moving, the passenger door
opened, then the SUV stopped, and the door closed. The SUV
continued driving. The SUV turned on Lucas Street, but got
stuck in stop-and-go traffic. Jeffery honked his horn to let
Minifie know he was following him. Minifie then began driving
erratically, weaving in and out of traffic. At some point the SUV
made a turn, and Jeffery lost sight of the vehicle. Shortly
thereafter the 911 operator directed Jeffery to the scene of a
traffic accident on Sixth Street, and he saw the same SUV was
there.
       Sonny Chang, who also lived at the Building, was in his car
waiting to exit the parking lot. He was behind two vehicles, one
of which was blocking the parking gate. He heard Minifie and
Pleitez yelling and screaming. He saw Pleitez try to get out of
the SUV. She then jumped out, and asked for help. Minifie




                                4
forced her back into the SUV, and drove away. Chang called 911,
and reported the incident.
       At around 8:00 a.m. Los Angeles Police Department
(LAPD) Officer Jose Delgado was driving north on Bixel Street in
his black and white police car with his partner James Le when he
saw Minifie’s SUV cross a double yellow line, make an illegal U-
turn, and drive onto the sidewalk. Delgado tried to get closer to
the SUV, but it sped off north on Bixel Street.
       When the SUV approached Wilshire Boulevard, the
passenger door opened, and Pleitez tried to jump out of the
vehicle. Half of her body was outside the vehicle. Minifie then
drove through a red light at the intersection of Wilshire
Boulevard and Bixel Street, causing other vehicles to screech to a
halt.
       At Sixth Street, the SUV’s passenger door swung open
again, and Pleitez tried to “dive” out of the SUV. Minifie made a
left turn onto Sixth Street and pulled Pleitez back into the SUV.
Minifie went through another red light and made a left turn,
again causing cars to screech to a halt. At this point Minifie was
driving over 70 miles per hour. Delgado activated his lights and
sirens, and continued in pursuit.
       At Sixth and Alvarado Streets, Minifie, who was driving
westbound, began swerving into the eastbound lane toward
oncoming traffic, to evade Delgado’s police car. Minifie did this
two times, then jumped back into the westbound lane. At the
intersection of Sixth and Carondelet Streets, Minifie swerved into
the eastbound lane for the third time, and collided head-on with a
Volvo heading east on Sixth Street. Minifie’s SUV was upended
and stood on its front two wheels, then fell down onto all four
wheels. As soon as the car landed on its four wheels, Minifie got




                                5
out of the driver’s side door and began running south on
Carondelet Street. Minifie did not check on his passenger or the
driver of the Volvo.
       Delgado and Le pursued Minifie, following him in their
vehicle. Minifie pulled his wallet out of his pocket, threw it into
the bushes, then continued to run southbound. Delgado and Le
yelled at Minifie to stop, but he kept running. When Minifie
started running toward a fence, it looked like he was going to
jump over it. Delgado and Le got out of their vehicle, and ran
toward Minifie. Delgado told Minifie to get on the ground, but he
did not comply. Instead, Minifie clenched his hands into fists and
started walking toward Delgado. Delgado struck Minifie across
his abdomen with his baton. Other officers arrived, and Minifie
was taken into custody. Delgado described Minifie as “altered,”
and he believed Minifie was possibly under the influence.
       Anita Williams was the driver of the Volvo. She was
stopped at a red light with cars on either side of her. She saw
Minifie’s SUV weaving in and out of traffic, with police cars in
pursuit. Then the SUV drove through a red light and headed
straight toward Williams. Williams attempted to change lanes to
get out of the way, but the SUV also changed lanes, and hit her
head-on at about 70 miles per hour. Williams testified,
“Whatever lane I was getting in he was headed for me.” The SUV
pushed her car backwards, and she was seriously injured,
including a severely broken arm, three to four broken ribs, a
broken sternum, and a punctured lung.
       LAPD Officer Nicholas Landry had been following Delgado
in his police car during the pursuit. He went up to the SUV after
the collision, and found Pleitez on the passenger side with her
shoulders and torso wedged against the floorboard. She was




                                6
bleeding profusely. She was still breathing, and appeared to be
asking for help.
       Pleitez was transported to the hospital, but bled to death
due to multiple traumatic injuries, including a torn aorta and
bleeding in her brain. According to Dr. Louis Pena, a forensic
pathologist who performed an autopsy, Pleitez’s traumatic
injuries were consistent with the impact from a car accident. She
also had injuries that were not caused by the collision, including
bruised, swollen, and bloody eyes, which were consistent with
being hit in the face with an object or a fist or elbow. Pleitez’s
upper and lower lips were bruised and torn, consistent with her
being hit in the mouth. She had a two and a half-inch cut on her
left wrist that was covered by a bandage. The cut was caused by
a straight object, and had marks indicating it could have been a
suicide attempt. She had a small amount of cocaine in her
system.
       LAPD Officer Kamaron Sardar, a drug recognition expert,
examined Minifie at the hospital. Sardar was unable to conduct
field sobriety tests because Minifie was restrained in a bed.
However, Sardar examined Minifie, and checked his blood
pressure and pulse rate. He observed that Minifie had a white,
powdery substance in his nostrils, and his nostril and the septum
dividing the two parts of his nose were red and inflamed,
consistent with snorting cocaine. Sarder also spoke with officers
at the scene who described Minifie as agitated and aggressive,
with fidgety behavior.
       Sardar stated that cocaine use causes impairment of
reaction time, excitement, and agitation, and increases
aggressiveness. Based on Minifie’s actions and his statements to
Sarder and to officers at the scene, Sardar opined that Minifie




                                7
was under the influence of and impaired by cocaine, but he was
not suffering from a cocaine overdose. Blood tests confirmed that
Minifie had ingested a “high” amount of cocaine.
      J.P. testified that her mother, Pleitez, was dating Minifie.
Pleitez often went out with Minifie at night, but she usually
returned home after seeing him. On February 15, 2012 Pleitez
went out, but did not return home. J.P. tried calling her, but she
did not answer. When J.P. got up at about 6:00 a.m. the morning
of February 16, she saw five or six missed calls from Pleitez on
her phone. Sometime between 6:18 and 6:30 a.m. J.P. called her
mother back, and talked to her on the phone. Pleitez sounded
scared and spoke in “code.” Pleitez told J.P. that Minifie had hit
her and that “her life was in [J.P.’s] hands.” She asked J.P. to
come with J.P.’s aunt to pick her up. J.P. and her aunt went to
Minifie’s apartment, but no one was there when they arrived.

B.     The Defense Case
       Dr. Terrence McGee, an expert in drug addiction, testified
about the effects of cocaine. He reviewed the results from the
drug tests given to Minifie at the hospital, and stated that
Minifie had ingested “an enormous amount of cocaine,” which
amount would cause a person to behave irrationally and
violently. Dr. McGee was asked a hypothetical question about an
individual evading the police by driving recklessly at high speeds
with officers pursuing him, getting into a traffic collision, fleeing
on foot, then challenging the officers to a fight. Dr. McGee opined
that if this individual had ingested the amount of cocaine
reflected in Minifie’s test results, he would have been clearly
under the influence of cocaine, which would have affected his




                                 8
judgment and his ability to form an intent or plan to do
something.
        Minifie testified on his own behalf. He had been dating
Pleitez for around eight months. He loved her and they planned
to get married. However, they used to argue. He admitted he
had four convictions for crimes of “moral turpitude” over the prior
11 years.
        On the night of February 14, 2012 Minifie had taken
Pleitez out to dinner for Valentine’s day. The following day he
picked her up at the car dealership in Studio City where she
worked, and took her back to his apartment. Pleitez left her car
at the dealership. Pleitez took a shower, and Minifie snorted “a
little bit” of cocaine. He used cocaine regularly because it made
him “high,” and gave him energy.
        After her shower, Pleitez told Minifie that he should return
the wedding dress he had bought for her to wear at their
wedding. He was angry, but responded, “okay, whatever.” He
explained that Pleitez sometimes said things like that to get a
reaction out of him, so he acted like he did not care. Pleitez then
told Minifie that he should give the dress to his friend Daisy.
Minifie described Daisy as “just a friend,” but Pleitez was jealous
of his relationship with her. Minifie got mad and slapped Pleitez
across the face with his hand two or three times. In response,
Pleitez picked up a wine or champagne glass, and hit Minifie on
the head.
        Pleitez then lay down on Minifie’s bed, crying, and said she
wanted to kill herself. Minifie was still angry, so he told her,
“okay.” He went to the kitchen, got a knife, and handed it to her.
He said, “Here, go ahead.” She took the knife and cut her left
wrist open. Minifie was shocked; there was a lot of blood. He




                                 9
took the knife from Pleitez, and used napkins and tape to
bandage her wrist. He did not call 911 or take her to the
hospital.
       Before Minifie and Pleitez left his apartment, Pleitez called
her daughter, and spoke to her in Spanish. Minifie did not know
what she was saying. Minifie and Pleitez both snorted some
cocaine. Minifie then took Pleitez out for breakfast at
McDonald’s. During the drive back to Minifie’s apartment,
Pleitez got mad at Minifie because he had given away two cases
of makeup that he previously had in his car. Minifie told Pleitez
he gave the makeup to Daisy to sell, but Pleitez began yelling at
him that he was a liar. According to Minifie, Pleitez got angry
because she was jealous of Daisy.
       Minifie decided to take Pleitez back to her car. They were
at the gate to Minifie’s parking garage when Minifie told this to
Pleitez. Pleitez started acting “crazy” and yelled at him. She got
out of the car. Minifie also got out of the car, grabbed Pleitez,
and said, “Come on, let’s go. I’m taking you back to your car.”
They got back in the car, and Pleitez tried to rip the bandage off
her wrist, causing her wrist to bleed again. She then got out of
the car and said, “This is your fault.” She was holding her wrist
and trying to take off the tape. This scared Minifie, and he “got
her and put her in the car.” Then he “got in with her.” He was
going to take her to the hospital and tell them that she cut her
wrist.
       However, Minifie did not take Pleitez to the nearby hospital
because she was screaming and yelling that she did not want to
go. Minifie drove out of the parking garage while holding
Pleitez’s wrist. He saw there was a police car behind him, and
started driving “to get away from them.” He conceded he did not




                                10
drive safely. Pleitez tried to “fall out of the car” while he was
driving, but he pulled her back in. He was concerned she might
die if she jumped out of the car because he was driving fast. He
drove in different lanes, then ran into a car. As he was driving,
he was not “thinking at that time.” He did not intend to hit the
car, but when he was trying to get around the cars he got into a
lane where there was a car heading toward him. He did not plan
to kidnap, hurt, or kill Pleitez.
       On cross-examination Minifie admitted that he hit Pleitez
in the eyes, causing her swollen eyes. After she hit him with the
glass, he pushed her in her mouth. Minifie acknowledged he was
driving fast and that he knew this was dangerous, although he
denied he was going 70 miles per hour. He also knew that
running a red light could cause death or serious injury to other
people and that driving on the other side of the road could kill
people.
       Minifie testified that Pleitez was resisting getting in his
SUV, adding, “I just pulled—grabbed her wrist and pulled her.”
“She didn’t want to go to her car.” When asked, “it was your
intent to get her into your car; isn’t that right,” Minifie answered,
“I think so. Yeah.” Minifie admitted that once he got Pleitez into
his SUV, he got into the passenger side while Pleitez was sitting
in the seat because she would not stay in the car and did not
want to go to the hospital. When asked, “it was your intent not to
let her leave the car, right,” he answered, “Yeah. I had to get her
to a hospital.”




                                 11
                          DISCUSSION

A.     The Trial Court Did Not Abuse its Discretion in Admitting
       Pleitez’s Statements to J.P.
       1.     The People’s Offer of Proof and the Trial Court’s
              Ruling
       Prior to J.P.’s testimony, the prosecutor made an offer of
proof that he “plan[ned] to call the victim’s daughter [J.P.] who
would testify to statements the victim made to her. She did
testify to the statement at the prelim[inary hearing] indicating
she . . . was contacted by the victim. The victim was scared and
the victim made a comment that, ‘Come get me. He won’t let me
leave. He’s hitting me,’ and to the effect, ‘If you don’t come and
get me my life is in your hands.”
       Defense counsel objected to admission of the testimony as
hearsay. The trial court overruled the objection, explaining: “I
believe under Evidence Code section 1250 that those statements
if I understand them were statements by the declarant [showing
her] state of mind. One of the issues in terms of the kidnapping
charge is her consenting to [go] with the defendant. . . . [T]hose
statements would suggest that—or tend to suggest that her state
of mind was such that she was not voluntarily going with the
defendant. She wished to get away from the defendant. And
because of that under Evidence Code section 1250[4] those


4     Evidence Code section 1250, subdivision (a), provides that
“evidence of a statement of the declarant’s then existing state of
mind, emotion, or physical sensation (including a statement of
intent, plan, motive, design, mental feeling, pain, or bodily
health) is not made inadmissible by the hearsay rule when: [¶]
(1) The evidence is offered to prove the declarant’s state of mind,




                                12
[statements] are relevant to prove her state of mind and be
offered to explain act or conduct by [Pleitez].”
      Minifie contends the trial court erred in admitting J.P.’s
testimony because Pleitez’s state of mind at 6:18 a.m. was not
relevant to prove her mental state two hours later when Minifie
allegedly kidnapped her. Minifie also contends the testimony
was prejudicial, as evidence of Minifie’s bad character.

       2.    Standard of Review
       We review the trial court’s evidentiary ruling for an abuse
of discretion. (People v. Grimes (2016) 1 Cal.5th 698, 711; People
v. Guzman (2017) 11 Cal.App.5th 184, 191.) “Whether a trial
court has correctly construed [an Evidence Code provision],
however, [is] a question of law that we review de novo.” (Grimes,
supra, at p. 712; Guzman, supra, at p. 191.)

      3.    Pleitez’s State of Mind Was Relevant To Prove Her
            Lack of Consent
      In order to convict Minifie of kidnapping, the prosecution
needed to prove that Minifie moved Pleitez by force or fear
without her consent. (See People v. Sattiewhite (2014) 59 Cal. 4th
446, 475; People v. Alvarez (2016) 246 Cal. App. 4th 989, 1002; see
also CALCRIM No. 1215.) At the time of the trial court’s
evidentiary ruling, Pleitez’s consent was at issue.5


emotion, or physical sensation at that time or at any other time
when it is itself an issue in the action; or [¶] (2) The evidence is
offered to prove or explain acts or conduct of the declarant.”
5     In his opening brief Minifie argued that consent was not an
issue because he admitted in his testimony that Pleitez did not
consent to go in Minifie’s car. However, in his reply brief, Minifie




                                 13
       Minifie argues that evidence of a victim’s state of mind
must be contemporaneous with the state of mind at issue, that is,
whether Pleitez consented to go in Minifie’s car at 8:00 a.m.
However, the exception for evidence of a witness’s state of mind
under Evidence Code section 1250, subdivision (a), applies when
“[t]he evidence is offered to prove the declarant’s state of mind,
emotion, or physical sensation at that time or at any other time
when it is itself an issue in the action.” (Italics added.)6
      Where a victim’s hearsay statements are relevant to an
issue in dispute, even when they are made hours to months
before the crime, the statements are admissible under the state of
mind exception. (See People v. Waidla (2000) 22 Cal. 4th 690,
708-710, 723 [murder victim’s statements that she feared the
defendant made up to two months before her death were
admissible to show she did not consent to allow the defendant
into her house, which was relevant to burglary and robbery
charges]; People v. Thompson (1988) 45 Cal. 3d 86, 102, 105


withdrew this argument, conceding that, as of the time of the
trial court’s ruling, consent was still an issue. (See People v.
Hartsch (2010) 49 Cal. 4th 472, 491 [court declined to consider
testimony given after the trial court’s ruling on a motion to
suppress, holding, “[o]ur review, of course, is limited to the
evidence before the court when it heard the motion”].)
6      Minifie urges this court to follow the state of mind
exception to the hearsay rule under Federal Rules of Evidence,
rule 803(3) (28 U.S.C.), under which “the statement must be
contemporaneous with the mental state sought to be proven,”
citing U.S. v. Carter (7th Cir. 1990) 910 F.2d 1524, 1530.
However, the federal rule is not applicable to a state court
proceeding; rather, the language of Evidence Code section 1250,
subdivision (a), controls.




                                14
[murder victim’s statement to a friend “hours before her death,”
“Do you think [the defendant] would kill me?” was admissible to
show she did not consent to have intercourse with the defendant,
which was relevant to rape charge]; see also People v. Crew
(2003) 31 Cal. 4th 822, 829, 840 [murder victim’s statement in the
month of her murder that “‘[i]f you don’t hear from me in two
weeks, send the police’” was admissible under Evid. Code, § 1250
to show she did not disappear “of her own accord” because of her
emotional state, where her body was never recovered]; People v.
Kovacich (2011) 201 Cal. App. 4th 863, 870-871, 885, 888-889
[murder victim’s statements up to a month before her death that
she feared the defendant were relevant to show that she left him
out of fear, not to commit suicide, where the victim’s body was
never recovered].)
       Minifie relies on the holding in People v. Armendariz (1984)
37 Cal. 3d 573 to support his argument that Pleitez’s statements
were not relevant to her state of mind two hours later. However,
in Armendariz the Supreme Court found inadmissible the
testimony that 17 months before his death the victim told his son
he was frightened because the defendant had demanded money,
and threatened to assault him if he did not comply. (Id. at
p. 585.) The prosecutor introduced this evidence to show that the
defendant went to the victim’s house the night of the murder to
steal from him, not to sleep there, as the defendant had testified.
(Ibid.) The court held the trial court’s ruling was erroneous,
stating, “[the son’s] state of mind after hearing [the victim’s]
statement, as well as anything [the son] did in response to it,
shed no light on any of the events which occurred 17 months
later.” (Id. at p. 586.) Here, Pleitez’s statements shed light on
her actions a mere two hours later.




                                15
      Minifie’s reliance on People v. Noguera (1992) 4 Cal. 4th 599
is similarly misplaced. In Noguera, the Supreme Court held that
the hearsay statements of a victim that she feared the defendant
were inadmissible under the state of mind exception, concluding
that the statements, “when offered to prove the conduct of the
accused, are not within the exception to the hearsay rule
embodied in Evidence Code section 1250.” (Id. at p. 622.) The
court found that the victim’s state of mind was not at issue
because the case focused on the identity of the killer, not the
state of mind of the victim. (Ibid.)
      Here, as in Waidla and Thompson, Pleitez’s statements
between 6:18 and 6:30 a.m. suggesting she was fearful of Minifie
were admissible to prove that two hours later Pleitez did not
consent to get into Minifie’s SUV. Unlike in Noguera, the
prosecution did not offer the statements to prove Minifie’s
conduct. The fact that the statements were made two hours
before the alleged kidnapping goes to the weight, not the
admissibility of the evidence. Similarly, whether Pleitez’s
statements to J.P. showed that she would have wanted to leave
Minifie’s apartment in his SUV, as argued by Minifie, was a
question for the jury to decide.
      Accordingly, the trial court did not abuse its discretion in
finding that Pleitez’s statements to J.P. were relevant to whether
Minifie kidnapped Pleitez. (People v. Grimes, supra, 1 Cal.5th at
p. 711; People v. Guzman, supra, 11 Cal.App.5th at p. 191.)

      4.     Evidence Code Section 352 Does Not Support
             Exclusion of Pleitez’s Statements
      Minifie contends the admission of Pleitez’s statements was
prejudicial because the statements showed Minifie’s bad




                               16
character and could have caused the jury to conclude he acted
with malice rather than recklessness. Minifie also argues that
the trial court was required to analyze whether the testimony
was more prejudicial than probative under Evidence Code section
352, citing the Supreme Court’s holding that “[e]ven if such
evidence is relevant, we have stressed its potential prejudice and
have required that the trial court engage in a careful weighing of
its probative value against the danger of undue prejudicial effect
on the jury.” (People v. Thompson, supra, 45 Cal.3d at p. 103.)
       However, Minifie never objected at trial to the admission of
J.P.’s testimony on the basis of its potential prejudice. Therefore,
the issue is forfeited on appeal. (Evid. Code, § 353 [a judgment
shall not be reversed based on an erroneous admission of
evidence unless there was a timely motion to exclude that stated
the specific ground of the objection]; People v. Cowan (2010) 50
Cal. 4th 401, 476-477 [the defendant forfeited his argument that
individual postmortem photographs should have been excluded
under Evid. Code, § 352 because he failed to raise this objection
before they were moved into evidence]; People v. Kipp (2001) 26
Cal. 4th 1100, 1124 [“Because the defense did not object on this
ground at trial [under Evid. Code, § 352], the issue is not
preserved for appellate review”]; see also People v. Waidla, supra,
22 Cal.4th at p. 723 [the defendant preserved his claim that the
victim’s statements that she feared him should have been
excluded under Evid. Code, § 352 where “[h]e satisfied the
specific-and-timely-objection rule not only adequately, but
fully”].)7

7      Minifie also argues for the first time in his reply brief that
the trial court failed to give a limiting instruction that J.P.’s
statements could not be considered for the truth of whether




                                  17
       Further, even if Minifie had not forfeited this argument, it
would not have been an abuse of discretion for the trial court to
have found the statements were “not substantially more
prejudicial than probative.” (People v. Waidla, supra, 22 Cal.4th
at p. 724 [applying abuse of discretion standard of review to trial
court ruling that evidence was not substantially more prejudicial
than probative].) First, because Pleitez’s lack of consent to enter
Minifie’s SUV was an element of the kidnapping charge, the
statements by Pleitez that Minifie hit her and that “her life was
in [J.P.’s] hands” were highly probative of Pleitez’s lack of
consent.
       As to the potential prejudice to Minifie, the statement by
Pleitez that Minifie hit her was cumulative to Minifie’s own
testimony that he slapped her across her face two or three times
and pushed her in the mouth, as well as Dr. Pena’s testimony
that Pleitez’s bruised and swollen eyes were consistent with
being hit in the face and her bruised and torn lips were consistent
with her being hit in the mouth.
       Pleitez’s statement that her life was in J.P.’s hands was a
single “rather isolated statement,” minimizing its potential for
prejudice. (People v. Thompson, supra, 45 Cal.3d at p. 104.)
While Minifie contends this statement may have biased the jury


Pleitez was at risk of harm by Minifie. However, as the Supreme
Court has held, “the court has no duty to give a limiting
instruction absent a request.” (People v. Rodriguez (2014) 58
Cal. 4th 587, 647-648; accord, People v. Smith (2007) 40 Cal. 4th
483, 516 [“‘absent a request by [the] defendant, the trial court has
no sua sponte duty to give a limiting instruction’”].) Accordingly,
by not requesting a limiting instruction in the trial court, Minifie
has not preserved the issue for appeal.




                                18
to find malice supporting a conviction for second degree murder,
to prove second degree murder based on implied malice the jury
had to find that at the time of the accident Minifie “knew his act
was dangerous to human life” and that he “deliberately acted
with conscious disregard for human life.” (CALCRIM No. 520;
see People v. Butler (2010) 187 Cal. App. 4th 998, 1008 [“Implied
malice murder requires a defendant’s conscious disregard for life,
meaning that the defendant subjectively appreciated the risk
involved”].)
       Thus, the central question for the jury was whether Minifie
appreciated that his driving 70 miles per hour and swerving into
oncoming traffic was dangerous to human life. Whether Pleitez
was fearful of Minifie hurting her two hours before the accident
would therefore not likely have had a significant impact on the
jury’s determination of whether Minifie was aware his reckless
driving could result in death or great bodily injury or that he
acted at the time of his driving with “conscious disregard for
human life.” Any prejudice from this statement was therefore
minimal, and did not substantially outweigh the probative value.

B.    The Trial Court Did Not Err in Instructing the Jury on
      Involuntary Manslaughter
      1.    Standard of Review
      “We review the wording of a jury instruction de novo to
assess whether the instruction correctly states the law.” (People
v Lua (2017) 10 Cal.App.5th 1004, 1013; accord, People v. Posey
(2004) 32 Cal. 4th 193, 218.) “‘“‘A defendant challenging an
instruction as being subject to erroneous interpretation by the
jury must demonstrate a reasonable likelihood that the jury
understood the instruction in the way asserted by the defendant.




                                19
[Citations.]’ [Citation.] ‘“[T]he correctness of jury instructions is
to be determined from the entire charge of the court, not from a
consideration of parts of an instruction or from a particular
instruction.”’” [Citation.]’ [Citation.]” (People v. Covarrubias,
supra, 1 Cal.5th at p. 905; accord, People v. Richardson (2008) 43
Cal. 4th 959, 1028; People v Lua, supra, 10 Cal.App.5th at
p. 1013.) “‘“It is fundamental that jurors are presumed to be
intelligent and capable of understanding and applying the court’s
instructions.” [Citation.]’ [Citation.]” (Covarrubias, supra, at
p. 905; accord, Richardson, supra, at p. 1028; Lua, supra, at
p. 1013.)

      2.     The Trial Court’s Jury Instructions on Intent and
             Involuntary Manslaughter
       The trial court instructed the jury with CALCRIM No. 252,
modified to read, “Each of the crimes and the special
circumstance charged in the Information require proof of the
union, or joint operation, of act and wrongful intent, except for the
crime of involuntary manslaughter, which is a lesser-included
charge of the crime of murder as alleged in Count One of the
[I]nformation.” (Italics added.) It is undisputed that the
italicized language was added by the trial court. The instruction
also stated, “The act and the specific intent and/or mental state
required for each crime . . . are explained in the instruction for
that crime . . . .”
       The trial court next instructed the jury with CALCRIM
No. 253, “Union of Act and Intent: Criminal Negligence,”8 which



8   Minifie claims, without citation to the record, that
CALCRIM No. 253 “did not immediately follow” CALCRIM




                                 20
explained, “In order to be guilty of the lesser-included crime of
involuntary manslaughter in violation of . . . section 192[,
subdivision] (b), a person must do an act with criminal
negligence. Criminal negligence is defined in the instructions on
that crime.”9
      The trial court instructed the jury on the elements of
involuntary manslaughter with CALCRIM No. 580, stating that
the defendant committed involuntary manslaughter if he or she
“committed the act with criminal negligence.” Further, “A person
acts with criminal negligence when: [¶] 1. He or she acts in a
reckless way that creates a high risk of death or great bodily
injury; [¶] AND [¶] 2. A reasonable person would have known
that acting in that way would create such a risk.”

      3.    There Is No Reasonable Likelihood That the Jury
            Understood the Trial Court’s Instructions To Mean
            Involuntary Manslaughter Does Not Require
            Criminal Negligence
      Minifie acknowledges that the trial court correctly
instructed the jury on the elements of implied malice murder and
involuntary manslaughter. He contends, however, that the trial
court erroneously modified CALCRIM No. 252 to suggest there


No. 252. The record shows that the trial court instructed the jury
in succession with CALCRIM No. 252, then No. 253.
9     The trial court also instructed the jury on circumstantial
evidence that “The People must prove not only that the defendant
did the acts charged, but also that he acted with a particular
intent and/or mental state. The instructions for each crime and
allegation explain the intent and/or mental state required for
that crime and/or allegation.” (CALCRIM No. 225.)




                               21
does not need to be a union of act and intent or mental state for
involuntary manslaughter. This error, he argues, could have
caused the jury to believe that involuntary manslaughter is a
strict liability offense, and does not require a showing of criminal
negligence. We disagree.
          In reviewing the trial court’s instructions, we must consider
the effect of all the instructions together. (People v. Covarrubias,
supra, 1 Cal.5th at p. 905.) The trial court did not err in
modifying CALCRIM No. 252 to exclude involuntary
manslaughter because, unlike implied malice murder,
involuntary manslaughter does not require that the defendant
have a wrongful intent or mental state; rather, the People must
prove that “[a] reasonable person would have known that acting
in that way would create such a risk.” (CALCRIM No. 580;
People v. Butler, supra, 187 Cal.App.4th at p. 1008.)
          As the Supreme Court held in People v. Garcia (2001) 25
Cal. 4th 744, “‘[T]he requirement that, for a criminal conviction,
the prosecution prove some form of guilty intent, knowledge, or
criminal negligence is of such long standing and so fundamental
to our criminal law that penal statutes will often be construed to
contain such an element despite their failure expressly to state
it. . . .’ [Citation.] In other words, there must be a union of act
and wrongful intent, or criminal negligence.” (Id. at p. 754,
italics added; see also § 20 [“In every crime or public offense there
must exist a union, or joint operation of act and intent, or
criminal negligence”].) CALCRIM No. 253 states as to
involuntary manslaughter that “a person must do an act with
criminal negligence” and that criminal negligence is defined in
the instruction for involuntary manslaughter. The instruction on
involuntary manslaughter in turn defines criminal negligence to




                                  22
require both that the defendant “act[] in a reckless way that
creates a high risk of death or great bodily injury” and that “[a]
reasonable person would have known that acting in that way
would create such a risk.” (CALCRIM No. 580.)
        Similarly, any argument that the jury would believe that
the act and the “criminal negligence” could happen at different
times is without merit. The instruction that the defendant must
“act[] in a reckless way that creates a high risk of death or great
bodily injury” can only be understood to mean that at the time of
the act, here Minifie’s driving, the defendant was acting
recklessly.
        Minifie has therefore not met his burden to show there was
“‘“‘a reasonable likelihood that the jury understood the
instruction in the way asserted by the defendant.’”’” (People v.
Covarrubias, supra, 1 Cal.5th at p. 905.)

      4.     Minifie Has Forfeited Any Claim of Prosecutorial
             Misconduct
       Minifie contends the prosecutor improperly stated in his
closing argument, “Another thing is don’t give the defendant a
break, right? Don’t say you know what? Of course he kidnapped
her. Of course he intended to kidnap her and of course he caused
[the] death of her. So, yeah, he’s guilty of felony murder but, you
know, I’m going to give him a break by giving him involuntary
manslaughter or some lesser thing.” Minifie asserts that the
prosecutor’s argument that the jury should not give Minifie “a
break” led the jury to believe that it could only base a finding of
involuntary manslaughter on a “break,” and not criminal
negligence.




                                23
      However, Minifie acknowledges that he did not object to the
prosecutor’s argument at trial, and thereby forfeited any
argument of prosecutorial misconduct. (See People v. Jackson
(2016) 1 Cal.5th 269, 349 [“‘“To preserve a claim of prosecutorial
misconduct for appeal, a defendant must make a timely and
specific objection [at trial] and ask the trial court to admonish the
jury to disregard the improper argument”’”; failure to object is
excused “only if an objection would have been futile or if an
admonition would not have cured the harm caused by the
misconduct”].)
      Instead, Minifie seeks to recast his misconduct argument
as tied to the trial court’s failure to instruct on the requirement of
a wrongful act and intent or mental state. However, the trial
court’s instructions were not erroneous, and therefore this
argument has no merit. Any argument that the prosecutor
improperly asked the jury not to give Minifie “a break” has been
forfeited.10




10    The trial court correctly instructed the jury on the elements
of involuntary manslaughter. To the extent the prosecutor’s
argument was unclear about what was required to prove
involuntary manslaughter, the trial court instructed the jury
pursuant to CALCRIM No. 200, “You must follow the law as I
explain it to you, even if you disagree with it. If you believe that
the attorneys’ comments on the law conflict with my instructions,
you must follow my instructions.” The jury is presumed to have
understood and followed this instruction. (People v. Covarrubias,
supra, 1 Cal.5th at p. 905; People v. Richardson, supra, 43
Cal.4th at p. 1028.)




                                 24
C.     The Trial Court Properly Imposed the Prior Prison Term
       Sentence Enhancements to Both the Indeterminate and
       Determinate Sentences
       Section 667.5, subdivision (b), provides for a one-year
enhancement for each prior state prison term served by a
defendant for a felony conviction where the defendant “did not
remain free for five years of both prison custody and the
commission of a new offense resulting in a felony conviction.”
(People v. Tenner (1993) 6 Cal. 4th 559, 563; accord, People v.
Abdallah (2016) 246 Cal. App. 4th 736, 742.) Minifie contends the
trial court erred in imposing three one-year prior prison term
enhancements on both the indeterminate and determinate
sentences. We disagree.
       Minifie relies on the Supreme Court’s holding in People v.
Tassell (1984) 36 Cal. 3d 77 (Tassell), overruled on other grounds
in People v. Ewoldt (1994) 7 Cal. 4th 380, 387, 401. In Tassell, the
defendant was convicted of kidnapping, rape, and oral copulation,
on each of which the court imposed a sentence under the
determinate sentencing law.11 The court considered whether the
trial court properly applied the prior prison term enhancements




11     “The Legislature in 1976 enacted the Uniform Determinate
Sentencing Act (Stats. 1976, ch. 1139, p. 5061), commonly
referred to as the determinate sentencing law (DSL). . . . [¶] The
DSL’s emphasis on uniform punishment marked a shift away
from a system in which most prisoners were sentenced to an
indeterminate range of years, usually with a maximum term of
life imprisonment.” (People v. Sasser (2015) 61 Cal. 4th 1, 8
(Sasser).)




                                25
under sections 667.5, subdivision (b), and 667.6, subdivision (a),12
to two of the determinate terms. The Supreme Court concluded
that the enhancements should have been applied only once to the
aggregate sentence, regardless of the number of determinate
terms. (Id. at pp. 91-92.)
       The court reasoned, “Section 1170.1 refers to two kinds of
enhancements: (1) those which go to the nature of the offender;
and (2) those which go to the nature of the offense.
Enhancements for prior convictions—authorized by sections
667.5, 667.6 and 12022.1—are of the first sort. The second kind
of enhancements—those which arise from the circumstances of
the crime—are typified by sections 12022.5 and 12022.7: was a
firearm used or was great bodily injury inflicted? Enhancements
of the second kind enhance the several counts; those of the first
kind, by contrast, have nothing to do with particular counts but,
since they are related to the offender, are added only once as a
step in arriving at the aggregate sentence.” (Tassell, supra, 36
Cal.3d at p. 90.)
       The Supreme Court next considered imposition of
enhancements for prior convictions to multiple indeterminate
sentences imposed on a third strike offender under the three
strikes law (§§ 667, subds. (b)-(i), 1170.12) in People v. Williams




12    Section 667.6, subdivision (a), provides for a five-year
enhancement for “prior convictions of recidivist sex offenders.”
(Tassell, supra, 36 Cal.3d at p. 91.) The court noted that “there is
no indication that [the Legislature] intended that such
enhancements [under section 667.6, subdivision (a)] be otherwise
treated differently than those in section 667.5.” (Ibid.)




                                26
(2004) 34 Cal. 4th 397 (Williams).13 The court in Williams
reaffirmed its prior holding in Tassell, as it applied to
determinate terms, holding that “when imposing a determinate
sentence on a recidivist offender convicted of multiple offenses, a
trial court is to impose an enhancement for a prior conviction
only once to increase the aggregate term, and not separately to
increase the principal or subordinate term imposed for each new
offense.” (Williams, at p. 400, fn. omitted.)
       The court concluded, however, that the holding in Tassell
did not apply to indeterminate sentences imposed under the
three strikes law. (Williams, supra, 34 Cal.4th at p. 402.) The
court held, “As this court has stated, ‘[t]he consecutive sentencing
scheme of section 1170.1 does not apply to indeterminate life
terms, and therefore it has no application to sentencing
calculations for three strikes defendants.’ [Citations.] Because
Tassell relied on section 1170.1, which does not apply to third
strike sentences, it is not controlling or even helpful here in this
significantly different context. [Citation.]” (Id. at pp. 402-403.)


13    The court in Williams considered imposition of sentence
enhancements for prior serious felony convictions imposed under
section 667, subdivision (a)(1). (Williams, supra, 34 Cal.4th at
pp. 400-401.) That subdivision provides, “any person convicted of
a serious felony who previously has been convicted of a serious
felony in this state . . . shall receive, in addition to the sentence
imposed by the court for the present offense, a five-year
enhancement for each such prior conviction on charges brought
and tried separately.” (§ 667, subd. (a)(1).) The Supreme Court
in People v. Gutierrez (2002) 28 Cal. 4th 1083, 1163-1164,
confirmed the Tassell rule applies to enhancements under section
667, subdivision (a)(1). (See Sasser, supra, 61 Cal.4th at pp. 10-
11.)




                                 27
       In reaching its holding, the court noted, “The Three Strikes
law, unlike section 1170.1, does not draw any distinction between
status enhancements, based on the defendant’s record, and
enhancements based on the circumstances of the current
offenses, and the Three Strikes law generally discloses an intent
to use the fact of recidivism to separately increase the sentence
imposed for each new offense. Accordingly, . . . under the Three
Strikes law, section 667[, subdivision] (a) enhancements are to be
applied individually to each count of a third strike sentence.”
(Williams, supra, 34 Cal.4th at pp. 404-405.)
       The Supreme Court again considered enhancements for
prior convictions in Sasser, in which the court concluded that
when multiple second-strike sentences are imposed under the
three strikes law, Tassell applies, and a prior conviction
enhancement may be added only once to the aggregate
sentence.14 (Sasser, supra, 61 Cal.4th at pp. 6-7.) The court
observed that multiple second-strike sentences, in contrast to
third-strike sentences, are determinate sentences governed by
both the three strikes law and section 1170.1. (Sasser, at p. 13.)
      The court explained, “Once it is understood that [the
defendant’s] enhancements for prior convictions are governed by
section 1170.1, Tassell’s interpretation of that statute controls.
As Tassell explained, section 1170.1 draws an important
distinction between offense-based enhancements, which apply to
every relevant count, and status-based enhancements, which
apply only once.” (Sasser, supra, 61 Cal.4th at p. 15.)


14     As in Williams, the court in Sasser considered application
of a prior serious felony enhancement under section 667,
subdivision (a)(1). (Sasser, supra, 61 Cal.4th at p. 6.)




                                28
      The Supreme Court has not addressed the imposition of
enhancements for prior convictions in the context before us,
where the trial court sentenced the defendant to an
indeterminate sentence based on the nature of the crime, not the
three strikes law, and a determinate sentence imposed under the
determinate sentencing law.15 The Fourth Appellate District in
People v. Misa (2006) 140 Cal. App. 4th 837 (Misa) addressed a
similar sentencing issue in the context of a sentence
enhancement under section 667, subdivision (a)(1). In Misa, the
trial court sentenced the defendant to an indeterminate life
sentence on a torture count and a determinate sentence on one
assault count, and stayed punishment on a second assault count.
The court imposed separate five-year enhancements under
section 667, subdivision (a)(1), on both the indeterminate
sentence on the torture count and the determinate sentence on
the assault count. (Misa, supra, at p. 841.)
       The court noted that the analysis of the Williams court as
to enhancement of indeterminate sentences was not dispositive
because the court’s reasoning was based on the fact the defendant
was sentenced under the three strikes law, whereas the
defendant in Misa was sentenced to an indeterminate sentence
based on the nature of the offense. (Misa, supra, 140 Cal. App. 4th
15    In Sasser, the trial court imposed five-year enhancements
under section 667, subdivision (a), on each of the nine
indeterminate sentences, in addition to the enhancements it
imposed on the two determinate terms. However, as the
Supreme Court noted, the defendant did not challenge the trial
court’s imposition of enhancements for prior convictions on the
indeterminate terms, and therefore this was not at issue on
appeal. (Sasser, supra, 61 Cal.4th at p. 7.)




                               29
at pp. 845-846.) However, the court concluded that “the statutory
language in section 667, subdivision (e) that the Williams court
relied on in part to determine that the prior conviction
enhancement must be applied to multiple strike offenses in third
strike cases also applies to second strike sentences and thus
supports the conclusion that a logical application of the Williams
analysis in this context would require the imposition of the prior
conviction enhancement on [the defendant’s] second strike offense
(the torture count) notwithstanding that the enhancement was
also imposed as a status enhancement relating to the
determinate term on the assault count.” (Id. at p. 846.)
       The court in Misa also based its holding on the Williams
court’s reliance in part “on the fact that the section 667,
subdivision (a) enhancement was enacted as part of a statutory
and constitutional scheme intended to increase sentences for
recidivist offenders.” (Misa, supra, 140 Cal.App.4th at p. 846,
citing Williams, supra, 34 Cal.4th at p. 404.)
       Here, unlike Williams and Misa, Minifie was not sentenced
under the three strikes law, either as a second or third strike
offender. However, “sections 667, subdivision (a) and 667.5 have
the same purpose—increasing the duration of prison terms for
recidivists.” (People v. Garcia (2008) 167 Cal. App. 4th 1550, 1561
[applying reasoning in Williams to find that § 667.5 enhancement
may be applied separately to each indeterminate sentence]; see
also People v. Coronado (1995) 12 Cal. 4th 145, 156 [“Prior prison
term enhancements, such as those authorized by [§] 667.5[,
subd.] (b), . . . are attributable to the defendant’s status as a
repeat offender”].)
       Moreover, imposition of an enhancement for a prior
conviction on both the indeterminate and determinate sentences




                               30
is consistent with the separate statutory sentencing schemes for
indeterminate and determinate term crimes. As this court held
in People v. Neely (2009) 176 Cal. App. 4th 787, “Sentencing under
these two sentencing schemes must be performed separately and
independently of each other. [Citation.] Only after each is
determined are they added together to form the aggregate term of
imprisonment.” (Id. at p. 797.) The court described this
approach “as sentencing in separate boxes,” concluding on the
facts before the court, “the indeterminate term crime . . . is placed
in one box. The court imposes the required . . . life sentence and,
in the same box, adds any enhancements to that sentence. . . . [¶]
A second box is created to include the three determinate sentence
crimes. . . . [¶] After these calculations, the second box would be
complete and contain the total sentence for all the determinate
sentence crimes. The court would add the term of the second box
to the term of the first box to arrive at the total aggregate
sentence.” (Id. at pp. 798-799, fn. omitted.)
       We therefore look to the sentencing schemes applicable to
indeterminate and determinate sentences to determine whether
the prior prison term enhancements should be applied separately
to the indeterminate sentence “box” and determinate sentence
“box.” We conclude that the enhancements should be applied to
both.
       An indeterminate sentence imposed consecutively to a
determinate sentence is governed by section 669, subdivision (a),
section 1168, subdivision (b), and rule 4.451(a) of the California
Rules of Court. (People v. Lyons (1999) 72 Cal. App. 4th 1224,
1228; see also People v. Felix (2000) 22 Cal. 4th 651, 656.) Section
669, subdivision (a), provides in pertinent part, “Life sentences,
whether with or without the possibility of parole, may be imposed




                                 31
to run consecutively with one another, with any term imposed for
applicable enhancements, or with any other term of imprisonment
for a felony conviction.” (Italics added.) Section 1168,
subdivision (b), provides, “For any person not sentenced under
such provision [the determinate sentencing law], but who is
sentenced to be imprisoned in the state prison . . . , the court
imposing the sentence shall not fix the term or duration of the
period of imprisonment.”16
      As to the determinate sentence, “Section 1170.1, which was
enacted as part of the DSL, ‘generally governs the calculation and
imposition of a determinate sentence when a defendant has been
convicted of more than one felony offense.’ [Citation.]” (Sasser,
supra, 61 Cal.4th at pp. 8-9.) Section 1170.1, subdivision (a),
provides in pertinent part, “when any person is convicted of two
or more felonies, . . . and a consecutive term of imprisonment is
imposed under Sections 669 and 1170, the aggregate term of
imprisonment for all these convictions shall be the sum of the
principal term, the subordinate term, and any additional term




16    California Rules of Court, rule 4.451(a) provides, consistent
with Neely, “When a defendant is sentenced under section 1170
and the sentence is to run consecutively to . . . a sentence
imposed under section 1168(b) in the same or another proceeding,
the judgment must specify the determinate term imposed under
section 1170 computed without reference to the indeterminate
sentence, must order that the determinate term be served
consecutively to . . . the sentence under section 1168(b), and must
identify the proceedings in which the indeterminate sentence was
imposed.”




                                32
imposed for applicable enhancements for prior convictions, prior
prison terms, and Section 12022.1.” (Italics added.)17
      Because section 669, subdivision (a), provides for
imposition of “applicable enhancements” to the indeterminate
sentence and section 1170.1, subdivision (a), provides for
imposition of “applicable enhancements” to the determinate
sentence, we conclude that the prior prison term enhancements
under section 667.5, subdivision (b), are to be applied once to the
indeterminate sentence and once to the determinate sentence,
unless the court elects to strike the conviction under
section 1385.18 The trial court therefore properly imposed three
one-year prior prison term enhancements on both the
indeterminate and determinate sentences.




17    Section 1170.1, subdivision (d), provides, “When the court
imposes a sentence for a felony pursuant to Section 1170
[determinate sentence] or subdivision (b) of Section 1168
[indeterminate sentence], the court shall also impose, in addition
and consecutive to the offense of which the person has been
convicted, the additional terms provided for any applicable
enhancements. . . .” This subdivision does not provide any
guidance on whether the “additional terms provided for any
applicable enhancements” are to be applied to the aggregate
sentence or separately to the indeterminate and determinate
sentences.
18    A section 667.5, subdivision (b), prior prison term
enhancement, in contrast to a section 667, subdivision (a), serious
felony conviction enhancement, may be stricken pursuant to
section 1385, subdivision (a). (People v. Garcia, supra, 167
Cal.App.4th at p. 1561.)




                                33
                         DISPOSITION

      The judgment is affirmed.


                                           FEUER, J.*


We concur:



             ZELON, Acting P. J.



             SEGAL, J.




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                34